DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 21, 39, 41 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all of the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 39 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,974,467 B2; over claim 1 U.S. Patent No. 8,057,482; and over claim 19 U.S. Patent No. 8,057,479 B2. Although the claims at issue are not the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. 
Claim Objections
Claim 41 is objected to because of the following informalities:  
In claim 41/II.5-6, the recitation of “the anatomy of the patient” should read as “an anatomy of a patient”, for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 – 28 and 39 – 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasielewski (US Pub. 2004/0243148 A1) in views of Gorek (US Pub. 2003/0199882 A1) and Scouten et al. (US Pub. 2003/0120282 A1).
Claims 21 and 24 – 26, Wasielewski discloses a system for tracking a position and/or orientation of an object during a joint procedure [abstract, Figs. 1-2, 6 and 8], the system comprising: 

a housing having a body which forms an enclosed portion [defining by a body of any of the devices, defining a housing, which houses at least a monitor and/or circuitry and/or electronic component];
 a visual indicator integrated in or on the housing [wherein a monitor is housed in or on the body], the visual indicator configured to indicate when a positional and/or orientation property of interest has been reached and/or not reached and/or exceeded [¶4, visual displays for simulating virtual surgical environment, ¶6, provide feedback of positional information of an instrument received by receiver, ¶7, visual feedback, ¶56, orientation of instrument is determined if being outside of a predetermined tolerance, ¶60, monitor the position of the instrument relative to anatomical feature and determine when the instrument is reaching a predetermined position relative to the anatomical feature], wherein the positional or orientation property of interest is relative to initial positional data or initial orientation data acquired and stored by the surgical orientation device, wherein the initial orientation data is configured to be acquired directly or indirectly from the patient's anatomy [¶3, the orientation device has a data recording device, ¶70, compare measured range of motion to position of one or more anatomical feature, defining initial position/orientation data, ¶79, sensors 
one or more sensors configured to provide positional and/ or orientation signals [¶3 and 66, sensors configured to output data relevant to three axes of position and/or movement], wherein the sensors are wirelessly connected to the body [¶3]; and 
a processor configured to store a determined condition of the surgical orientation device and compare the output of the one or more sensors to the determined condition, the processor configured to output information to the visual indicator related to the positional and/or orientation property [¶3, the orientation device has recording device for storing data, ¶4, simulate virtual surgical environment on visual display, ¶66, the data positioning device defines the processor, ¶56 measures orientation / position of instrument based on received data from the sensors and compare such data with i.e. predetermined calculations, ¶79, position / orientation data may be detected and recorded].
Claim 24, Wasielewski further discloses an instrument configured to support an acetabular prosthetic socket [¶66, instrument 110 supports cup 122], and wherein surgical orientation device is configured to display an angle [¶66, the visual indicator comprises display monitor, i.e. 120 which displays an angle, i.e. of the instrument]; Claim 25, wherein the surgical orientation device is configured to display abduction and anterversion angles [¶66, the device guide placement of the cup 122 attached to instrument 110 into the correct abduction and anteversion orientation with respect to the acetabulum]; Claim 26, wherein the determined  
Wasielewski does not explicitly disclose at least one coupler configured for releasably attaching the surgical orientation device with one or more instruments allowing the surgical orientation device to be transferable from instrument to instrument within an implant system or systems.
Gorek teaches an analogous tracking system [abstract, Figs. 3 and ¶48] comprising a housing having a body [defined by a body portion by 310], a visual indicator integrated with the housing [defined by digital readout 320], a sensor mounted onto or coupled to the body [defined by accelerometer 310] and at least one coupler configured for releasably attaching the surgical orientation device with one or more instruments [defined by cannulated shaft 300 intended to releasably couple with, i.e. a drill bit] allowing the surgical orientation device to be transferable from instrument to instrument within an implant system or systems [abstract].
The result of the combination of Wasielewski and Gorek will result in portable orientation device having a coupler in the form of a cannulated shaft to releasably couple an instrument, i.e. 110, such that, at least sensors, i.e. 112 will be mounted on or coupled to the body of the device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Wasielewski and Gorek, and construct the orientation device of Wasielewski in view of Gorek, as a portable device and having a coupler in the form of a cannulated shaft for releasably attaching the device to the instrument, i.e. 110, such that the sensor 112 will be mounted on or coupled to the body, at a surgical site. One would have been 
The combination of Wasielewski and Gorek does not explicitly disclose a zero button to be depressed by the user to set a zero condition of the surgical orientation device.
Scouten teaches an analogous tracking system [abstract, Fig.3] comprising a housing having a body [defined by a body of 800] having visual indicator [¶81, readout panels 812, 822 and 832] and a zero button to be depressed by the user to set a zero condition of the surgical orientation device for storage [¶60, ¶106-109 and ¶115].
The result of the combination of Wasielewski, Gorek and Scouten will result in portable orientation device having a coupler in the form of a cannulated shaft to releasably couple an instrument, i.e. 110, such that, at least sensors, i.e. 112 will be mounted on or coupled to the body of the device, and further, having a zero button configured be pressed to reset the location data to zero when the instrument reaches a desired reference location.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of the combination of Wasielewski and Gorek, and Scouten and construct the orientation device of the combination of Wasielewski and Gorek in view of Scouten, to have a zero button configured be pressed to reset the location data to zero when the instrument reaches a desired reference location. One would have been motivated to do so in order to provide an orientation device that displays the orientation / position of the instrument relative to a desired location in all three axes [¶46, Scouten].
Claims 22 – 23 and 27 – 28, the combination of Wasielewski, Gorek and Scouten discloses the limitations of claim 21, as above, and further, Wasielewski discloses (claim 22) wherein the visual indicator comprises a digital display configured to display an angle [¶66, the (claim 23) wherein the one or more sensors comprise at least one accelerometer and at least one gyroscope [¶64, the sensors being gyroscopes and accelerometers]; (claim 27) a secondary device comprising one or more sensors configured for providing positional and/or orientation signals [¶66, the secondary device is defined by the sensors mounted to the anatomical feature, i.e. pelvis]; (claim 28) wherein the processor is programmed to receive input values reflecting positional and/or orientation changes measured by the surgical orientation device and the secondary device, to perform arithmetic calculations on these values, and to generate an output [¶66, the data positioning device calculates position of the instrument relative to the anatomical feature based on the data received from the sensors mounted to the anatomical feature and the sensors mounted to the instrument].  
Claim 39, Wasielewski discloses a system for tracking an object during a joint procedure [abstract, Figs. 1-2, 6 and 8, a system capable of tacking an object], the system comprising: 
a surgical orientation device located within a surgical field and movable relative to a patient adjacent to a joint [the surgical orientation device is interpreted as the device 20, or that device including 38, 40 and 42, or 116, 118 and 120, which is intended to be located within an operating room, defining a surgical field and capable of being manipulated relative to a patient], the surgical orientation device comprising: 
a housing having a body which forms an enclosed portion [defining by a body of any of the devices, defining a housing, which houses at least a monitor and/or circuitry and/or electronic component]; 
a visual indicator integrated in or on the housing [wherein a monitor is housed in or on the body], the visual indicator configured to indicate when a 
one or more sensors configured to provide positional and/or orientation signals [¶3 and 66, sensors configured to output data relevant to three axes of position and/or movement], wherein the sensors are wirelessly connected to the body [¶3]; and 
a processor configured to store a condition of the surgical orientation device and compare the output of the one or more sensors to the condition, the processor configured to output information to the visual indicator related to the positional or orientation property [¶3, the orientation device has recording device for storing data, ¶4, simulate virtual surgical environment on visual display, ¶66, 
Wasielewski does not explicitly disclose at least one coupler configured for releasably attaching the surgical orientation device with one or more instruments allowing the surgical orientation device to be transferable from instrument to instrument within an implant system or systems.
Gorek teaches an analogous tracking system [abstract, Figs. 3 and ¶48] comprising a housing having a body [defined by a body portion by 310], a visual indicator integrated with the housing [defined by digital readout 320], a sensor mounted onto or coupled to the body [defined by accelerometer 310] and at least one coupler configured for releasably attaching the surgical orientation device with one or more instruments [defined by cannulated shaft 300 intended to releasably couple with, i.e. a drill bit] allowing the surgical orientation device to be transferable from instrument to instrument within an implant system or systems [abstract].
The result of the combination of Wasielewski and Gorek will result in portable orientation device having a coupler in the form of a cannulated shaft to releasably couple an instrument, i.e. 110, such that, at least sensors, i.e. 112 will be mounted on or coupled to the body of the device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Wasielewski and Gorek, and construct the orientation device of Wasielewski in view of Gorek, as a portable device and having a coupler in the form of a cannulated shaft for releasably attaching the device to the instrument, i.e. 110, such that the 
The combination of Wasielewski and Gorek does not explicitly disclose a zero button to be depressed by the user to set a zero condition of the surgical orientation device and to be stored.
Scouten teaches an analogous tracking system [abstract, Fig.3] comprising a housing having a body [defined by a body of 800] having visual indicator [¶81, readout panels 812, 822 and 832] and a zero button to be depressed by the user to set a zero condition of the surgical orientation device for storage [¶60, ¶106-109 and ¶115].
The result of the combination of Wasielewski, Gorek and Scouten will result in portable orientation device having a coupler in the form of a cannulated shaft to releasably couple an instrument, i.e. 110, such that, at least sensors, i.e. 112 will be mounted on or coupled to the body of the device, and further, having a zero button configured be pressed to reset the location data to zero when the instrument reaches a desired reference location.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of the combination of Wasielewski and Gorek, and Scouten and construct the orientation device of the combination of Wasielewski and Gorek in view of Scouten, to have a zero button configured be pressed to reset the location data to zero when the instrument reaches a desired reference location. One would have been motivated to do so in order to provide an orientation device that displays the orientation / position of the instrument relative to a desired location in all three axes [¶46, Scouten].
Claim 40, the combination of Wasielewski, Gorek and Scouten discloses the limitations of claim 21, as above, and further, Wasielewski discloses wherein the visual indicator comprises a digital display configured to display an angle relative to the reference plane [¶3-7, ¶54, wherein each microgyroscope outputs data regarding changes in one of the X, Y and Z planes, ¶56 and ¶66, data from sensors being received by the data positioning device to be displayed on digital display].  
Claim 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasielewski (US Pub. 2004/0243148 A1) in view of Gorek (US Pub. 2003/0199882 A1).
Claim 41, Wasielewski discloses a system for tracking an object during a joint procedure [abstract, Figs. 1-2, 6 and 8, the system is interpreted to include device 20, or 38, 40 and 42, or 116, 118 and 120, capable of tacking an object], the system comprising: 
a housing having a body which forms an enclosed portion [defining by a body of any of the devices, defining a housing, which houses at least a monitor and/or circuitry and/or electronic component]; 
a visual indicator integrated in or on the housing [wherein a monitor is housed in or on the body], the visual indicator configured to indicate when a positional and/or orientation property of interest of the anatomy of the patient has been acquired [¶4, visual displays for simulating virtual surgical environment, ¶6, provide feedback of positional information of an instrument received by receiver, ¶7, visual feedback, ¶56, orientation of instrument is determined if being outside of a predetermined tolerance, ¶60, monitor the position of the instrument relative to anatomical feature and determine when the instrument is reaching a predetermined position relative to the anatomical feature]; 
one or more sensors configured to provide positional and/or orientation signals [¶3 and 66, sensors configured to output data relevant to three axes of position and/or movement], wherein the sensors are wirelessly connected to the body [¶3]; and 
a processor configured to communicate with the one or more sensors related to the positional or orientation signals and to cause the system to store the positional and orientation property of interest of the anatomy of the patient in a memory [¶3, the orientation device has recording device for storing data, ¶4, simulate virtual surgical environment on visual display, ¶66, the data positioning device defines the processor, ¶56 measures orientation / position of instrument based on received data from the sensors and compare such data with i.e. predetermined calculations, ¶79, position / orientation data may be detected and recorded].
Wasielewski does not explicitly disclose at least one coupler configured for releasably attaching the housing with one or more instruments allowing the housing to be transferable from instrument to instrument within an implant system or systems.
Gorek teaches an analogous tracking system [abstract, Figs. 3 and ¶48] comprising a housing having a body [defined by a body portion by 310], a visual indicator integrated with the housing [defined by digital readout 320], a sensor mounted onto or coupled to the body [defined by accelerometer 310] and at least one coupler configured for releasably attaching the housing with one or more instruments [defined by cannulated shaft 300 intended to releasably couple with, i.e. a drill bit] allowing the housing to be transferable from instrument to instrument within an implant system or systems [abstract].
The result of the combination of Wasielewski and Gorek will result in a housing having a coupler in the form of a cannulated shaft to releasably couple an instrument, i.e. 110, such that, at least sensors, i.e. 112 will be mounted on or coupled to the body of the housing.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Wasielewski and Gorek, and construct the housing of Wasielewski in view of Gorek, as a portable housing and having a coupler in the form of a cannulated shaft for releasably attaching the housing to the instrument, i.e. 110, such that the sensor 112 will be mounted on or coupled to the body, at a surgical site. One would have been motivated to do so in order to provide the user / surgeon with the positional information of the instrument relative to the anatomical feature at the surgical site [¶57, Gorek].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775